831 F.2d 296
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fadee MULAZIM, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Robert Redman, Warden,James Pogats, Deputy Warden, Gene Borgert, DonaldHouseworth, Defendants-Appellees.
No. 87-1311
United States Court of Appeals, Sixth Circuit.
October 6, 1987.

ORDER
Before KEITH and MILBURN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The plaintiff is an indigent Michigan prisoner.  On November 20, 1984, the plaintiff filed a civil rights action against the above named defendants pursuant to 42 U.S.C. Sec. 1983.  Service was obtained only upon the Michigan Department of Corrections (MDOC).  In his complaint, the plaintiff alleged in essence that the defendants filed false disciplinary charges against him and also transferred him from the Huron Valley Mens Facility to the Michigan Intensive Program Center as a result of his religious beliefs.  The district court dismissed plaintiff's complaint for failure to state a claim on which relief can be granted.  Rule 12(b)(6), Federal Rules of Civil Procedure.  We affirm that dismissal.


3
The plaintiff has failed to establish a right to relief under Sec. 1983.  Because his complaint does not adequately establish that he has been deprived of a procedural due process right secured by the United States Constitution or that a 'person,' as defined under the case law interpreting Sec. 1983, deprived him of his rights, his complaint was properly dismissed under Rule 12(b)(6), Federal Rules of Civil Procedure.  Flagg Brothers, Inc. v. Brooks, 436 U.S. 149, 155-57 (1978); Coffey v. Multi-County Narcotic Bureau, 600 F.2d 570, 576 (6th Cir. 1976).  Nor was an abuse of discretion committed by the district court when it dismissed the individual defendants pursuant to Rule 4(j), Federal Rules of Civil Procedure.  Such a dismissal was mandatory under the circumstances of the plaintiff's case.  United States v. Gluklick, 801 F.2d 834, 837 (6th Cir. 1986).  The district court's refusal to grant plaintiff's motion to reconsider under Rule 59(e), Federal Rules of Civil Procedure, was likewise proper given the plaintiff's failure to assert any substantive grounds for such relief.


4
Accordingly, the order of dismissal entered by the district court on February 26, 1987, is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.